FILED
                           NOT FOR PUBLICATION                              DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CLARENCE LEONARD HEARNS, Jr.,                    No. 16-15261

              Plaintiff-Appellant,               D.C. No. 1:14-cv-00408-BAM

 v.
                                                 MEMORANDUM*
KELLEY HARRINGTON; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
               Barbara A. McAuliffe, Magistrate Judge, Presiding**

                         Submitted December 14, 2016***

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Clarence Leonard Hearns, Jr., a California state prisoner, appeals pro se

from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Hearns consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a First Amendment access-to-courts claim. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. §§ 1915A and

1915(e)(2)(B). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Hearns’s action because Hearns failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Lewis v. Casey, 518 U.S. 343, 348-49, 352-53 (1996) (an access-

to-courts claim requires a plaintiff to show that defendants’ conduct caused actual

injury to a non-frivolous legal claim); Silva v. Di Vittorio, 658 F.3d 1090, 1103

(9th Cir. 2011) (prisoners have a constitutional right to litigate claims challenging

their sentence or conditions of confinement without interference from prison

officials), overruled on other grounds as stated by Richey v. Dahne, 807 F.3d 1202,

1209 n.6 (9th Cir. 2015).

      AFFIRMED.




                                            2                                     16-15261